EXHIBIT 10.1

AMENDMENT NO. 4
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 4 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of May 14, 2013, by and among Steadfast
Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast Income REIT
Operating Partnership, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited liability
company (the “Advisor”). The Company, the Operating Partnership and the Advisor
are collectively referred to herein as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning set forth in the Advisory Agreement
(as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of May 4, 2010 (as amended to date,
the “Advisory Agreement”), which provided for, among other matters, the
management of the Company’s and the Operating Partnership’s day-to-day
activities by the Advisor; and


WHEREAS, the parties desire to amend the Advisory Agreement to revise the
Deferral Period associated with the Deferred Fees.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I


AMENDMENT


In order to give effect to the Parties’ desire to amend the Deferral Period
provided in the Advisory Agreement, the Advisory Agreement is hereby amended as
follows:


Section 1.1    Amendment to Section 24. The term “Deferral Period” as set forth
in Section 24 of the Advisory Agreement is hereby amended to mean the period
beginning on the Commencement Date and ending on the date that a registration
statement for a follow-on Public Offering is declared effective by the SEC.


ARTICLE II


MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.








--------------------------------------------------------------------------------



Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.


Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


STEADFAST INCOME REIT, INC.


                    
By:
/s/ Ella Shaw Neyland
Name:
Ella Shaw Neyland
Title:
President





STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.


        
By:
STEADFAST INCOME REIT, INC.
 
its general partner



    
By:
/s/ Ella Shaw Neyland
Name:
Ella Shaw Neyland
Title:
President





STEADFAST INCOME ADVISOR, LLC




By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Secretary















